             Case 3:20-mj-71799-MAG Document 15-2 Filed 12/23/20 Page 1 of 6




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 YOOSUN KOH (NYBN 5245220)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7034
 7        FAX: (415) 436-7234
          Yoosun.Koh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 3:20-MJ-71799 MAG
                                                      )
14           Plaintiff,                               )    UNITED STATES’ MOTION TO
                                                      )    (1) REVOKE RELEASE ORDER AND ORDER
15      v.                                            )        DEFENDANT DETAINED
                                                      )    (2) TEMPORARILY STAY MAGISTRATE
16   GUSTABO RAMOS,                                   )        JUDGE’S ORDER GRANTING RELEASE
                                                      )
17           Defendant.                               ) Judge: Hon. Edward J. Davila
                                                      ) Date: December 24, 2020
18                                                      Time: 3:00 p.m.

19

20 I, JON CLEMENS, Special Agent with the Federal Bureau of Investigation declare as follows:

21           1.      I am an “investigative or law enforcement officer of the United States” within the
22 meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States who is

23 empowered by law to conduct investigations of, and to make arrests for, offenses enumerated in Title

24 18, United States Code, Section 2516.

25           2.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been so
26 employed since August 2014. I am currently assigned to the San Francisco Field Division in California.

27 I successfully completed a five-month FBI New Agent Training Academy at the FBI Academy in

28
     3:20-MJ-71799 MAG
     GOVT MOTION TO REVOKE RELEASE ORDER
     AND ORDER DEFENDANT DETAINED.                    1
             Case 3:20-mj-71799-MAG Document 15-2 Filed 12/23/20 Page 2 of 6




 1 Quantico, Virginia. This training included instruction in the investigation of federal drug violations,

 2 including, but not limited to Title 21, United States Code Sections 841 and 846. Additionally, this

 3 training included several hundred hours of comprehensive, formalized instruction in, but not limited to,

 4 narcotics investigations, drug identification, detection, interdiction, financial investigations and money

 5 laundering, identification and seizure of drug related assets, undercover operations, and electronic and

 6 physical surveillance procedures.

 7          4.      During the course of my employment as a FBI Special Agent, I have participated in

 8 numerous investigations either as a case agent or in a supporting role. I have debriefed defendants,

 9 confidential sources, and witnesses who had personal knowledge regarding narcotics trafficking

10 organizations. I also have participated in many aspects of drug investigations including, but not limited

11 to, undercover operations, telephone toll analysis, and records research, physical and electronic

12 surveillance. I have assisted in court-ordered wiretap investigations, and I have participated in the

13 execution of several federal and state narcotics search and arrest warrants that resulted in the arrest of

14 suspects and seizure of narcotics. In addition, I have attended seminars and courses on money

15 laundering and advanced financial and internet investigations related to drug trafficking.

16          5.      I have conducted and been involved in narcotics and financial investigations regarding

17 the unlawful manufacture, possession, distribution, and transportation of controlled substances, as well

18 as related money laundering statutes involving the proceeds of specified unlawful activities and

19 conspiracies associated with criminal narcotics. In the course of these investigations, I have investigated

20 crimes in violation of Title 21, United States Code, Sections 841, 843, 846, 952, and 960, and Title 18,

21 United States Code, Sections 1956 and 1957.

22          6.      I have initiated and participated in approximately two Organized Crime Drug

23 Enforcement Task Force (“OCDETF”) investigations. The OCDETF program is part of the United

24 States Attorney General’s strategy to reduce the availability of drugs by disrupting major trafficking

25 organizations through joint collaborations across agencies. I have monitored, supervised, conducted

26 surveillance, or otherwise participated in several investigations that utilized electronic and/or wire

27 interceptions. I have attended a training class focused on conducting electronic surveillance. In the

28
     3:20-MJ-71799 MAG
     GOVT MOTION TO REVOKE RELEASE ORDER
     AND ORDER DEFENDANT DETAINED.                    2
             Case 3:20-mj-71799-MAG Document 15-2 Filed 12/23/20 Page 3 of 6




 1 course of working on investigations using electronic and/or wire interception, I have monitored, listened

 2 to, reviewed transcripts and/or “line sheets” of intercepted conversations. I estimate that the majority of

 3 these conversations involved the trafficking of methamphetamine and, cocaine, and heroin by Mexican

 4 DTOs, and that the majority of the narcotics trafficking conversations intercepted employed some form

 5 of code to thwart law enforcement.

 6          7.      Through my training, education, experience, and my conversations with other agents and

 7 officers who conduct drug investigations, I have become familiar with narcotics traffickers’ use of

 8 vehicles, mobile telephones and mobile telephone applications, Internet applications, social media

 9 applications, as well as narcotics traffickers’ use of numerical codes and code words to conduct

10 business. Also, I have become familiar with narcotics traffickers’ methods of operation, including, but

11 not limited to, the manufacturing, distribution, storage, and transportation of narcotics, and the methods

12 used by drug traffickers to collect, transport, safeguard, remit, and/or launder drug proceeds.

13 Furthermore, I have attended training and investigated cases involving the darknet, its vendors, and how

14 those vendors utilize encrypted communication and the U.S. Postal Service to distribute narcotics.

15          8.      Over the past five years, I have worked with other experienced agents, law enforcement

16 officers and prosecutors on cases that apply the use of electronic surveillance to investigating defendants

17 that are trafficking narcotics internationally and/or across multiple jurisdictions within the United States.

18          9.      The facts in this declaration come from my personal observations, my training and

19 experience, and information obtained from other agents and witnesses. This declaration is intended to

20 show merely that there is sufficient probable cause for detention and does not set forth all of my

21 knowledge about this matter.

22          10.       The conclusions and opinions set forth below are based on my experience and training

23 as an FBI Special Agent, my direct participation in this investigation as described below, and

24 conversations with other law enforcement officers who are familiar with the facts and circumstances of

25 this investigation.

26          11.     On September 30, 2020, FBI agents met with CW to develop more information regarding

27 CW’s second source of supply, WILLIAM (“WILLIAM”). CW described WILLIAM as a Honduran

28
     3:20-MJ-71799 MAG
     GOVT MOTION TO REVOKE RELEASE ORDER
     AND ORDER DEFENDANT DETAINED.                    3
            Case 3:20-mj-71799-MAG Document 15-2 Filed 12/23/20 Page 4 of 6




 1 male in his early 20s, approximately six feet tall, with a skinny build. CW provided “William’s”

 2 telephone number as XXX-XXX-3639. CW indicated WILLIAM could be found dealing drugs nearly

 3 every night in the Tenderloin and that he sold fentanyl, cocaine, and methamphetamine in quantities as

 4 large as kilos. On or about October 7, 2020, agents directed CW to contact WILLIAM via text message

 5 and set up a purchase of four ounces of fentanyl that same evening.

 6          12.    On or around October 8, 2020, at approximately 7:20 p.m., agents conducted physical

 7 surveillance near the intersection of Franklin Street and Golden Gate Avenue in San Francisco and

 8 observed a dark colored Nissan Sedan (“Nissan”), California license plate XXX367, arrive in the

 9 vicinity of the intersection. Agents observed CW as he/she entered the front passenger seat of the

10 Nissan to complete the controlled purchase of fentanyl. Following the purchase, CW confirmed that the

11 driver of the Nissan was WILLIAM, the same WILLIAM that CW had purchased fentanyl from on

12 numerous previous occasions. Following the purchase, CW relinquished 114.3 grams of a white

13 powdery substance that presumptively tested positive for the properties of fentanyl.

14          13.    On the evening of October 26, 2020, agents conducted physical surveillance of

15 WILLIAM at his residence on Loma Vista Avenue, Oakland, California (“residence”). Agents followed

16 WILLIAM in the known Nissan from his residence in Oakland northwest towards San Rafael, CA.

17 Agents witnessed WILLIAM crash his known Nissan sedan into a stalled vehicle on the Richmond-San

18 Rafael Bridge. Despite being in an accident, WILLIAM placed the Nissan into reverse and impacted a

19 second vehicle behind him while attempting to flee the accident scene. Agents observed as WILLIAM

20 traveled westbound on Interstate-580 being followed by the driver of the second vehicle. The Nissan

21 exited onto Andersen Drive in San Rafael and pulled over with the second vehicle close behind. Agents

22 identified WILLIAM as the driver of the Nissan as he stood outside the Nissan and spoke with the

23 driver of the second vehicle. Agents contacted the California Highway Patrol (“CHP”) and two officers

24 were dispatched to the scene. As Officers of the CHP arrived on scene, WILLIAM retrieved a backpack

25 from the Nissan and fled the scene on foot, abandoning his vehicle. Agents conducted an exhaustive

26 search, however WILLIAM was not found.

27          14.    On November 10, 2020, federal agents shared surveillance photos of WILLIAM with

28
     3:20-MJ-71799 MAG
     GOVT MOTION TO REVOKE RELEASE ORDER
     AND ORDER DEFENDANT DETAINED.                  4
             Case 3:20-mj-71799-MAG Document 15-2 Filed 12/23/20 Page 5 of 6




 1 officers of the San Francisco Police Department (“SFPD”), Tenderloin Station. SFPD officers positively

 2 identified WILLIAM as Gustabo Adolfo RAMOS (RAMOS), aka Gustabo Adolfo Ramos Hernandez,

 3 aka Carlos Cuevas-Ramos, date of birth November XX, 1998. According to SFPD, RAMOS had been

 4 arrested three times in San Francisco on charges related to narcotics possession with intent to distribute.

 5 During two of the arrests, RAMOS resisted police officers, and on one occasion he assaulted an officer.

 6 According to law enforcement records, RAMOS has three pending felony warrants for his arrest.

 7          15.     Further checks with federal partner agencies revealed an individual named GUSTABO

 8 RAMOS, date of birth November XX, 1998 had been apprehended by U.S. Border Patrol on or about

 9 May 13, 2018 while attempting to transit the U.S. border illegally.

10          16.     On December 7, 2020, at approximately 7:15 p.m., CW met with agents in order to

11 conduct a second controlled purchase of fentanyl from RAMOS for $3000. Agents observed RAMOS

12 as he parked a BMW sedan (“BMW”) next to CW. CW entered the BMW and exited shortly thereafter.

13 After procuring the fentanyl, CW met with agents where he relinquished two small plastic bags of

14 narcotics containing approximately 94.4 grams of a white powdery substance that presumptively tested

15 positive for the properties of fentanyl.

16          17.     On December 10, 2020, agents executed a Federal Search Warrant and Arrest Warrant at

17 RAMOS’s residence, located on Loma Vista Avenue, Oakland, CA. During the execution of the

18 warrant, after knocking and announcing the presence of federal agents, RAMOS refused to answer the

19 front door forcing agents to execute a breach of the front security gate and front door. During the

20 protective sweep of the residence, agents continued to announce their presence and identified a locked

21 door at the end of the main hallway. After functioning the handle without gaining entry, agents realized

22 that RAMOS had barricaded himself behind the locked door. After several attempts, agents successfully

23 breached the locked door and encountered RAMOS in the bathroom with a backpack. RAMOS was

24 non-compliant and failed to raise his hands at agent’s commands; however, agents successfully hand-

25 cuffed him without incident.

26          18.     After securing the scene, agents conducted a thorough search of the residence at which

27 time they located and seized an assault rifle and three high-capacity magazines (two of which contained

28
     3:20-MJ-71799 MAG
     GOVT MOTION TO REVOKE RELEASE ORDER
     AND ORDER DEFENDANT DETAINED.                   5
              Case 3:20-mj-71799-MAG Document 15-2 Filed 12/23/20 Page 6 of 6




 1 ammunition in excess of ten rounds). Agents trained in the examination of firearms described the rifle as

 2 an AR-15 style rifle meant to fire 7.62mm caliber rounds, which is a military-grade ammunition round.

 3 Additionally, the rifle maintained no legitimate serial number or manufacturer markings as required by

 4 federal law. Database queries for the number “AR001”, which was stamped on the receiver, produced

 5 negative results for sales and ownership. I know from my training and experience that firearms without

 6 required markings are known as “Ghost Guns.” Ghost Guns are not manufactured commercially, bear

 7 no markings, require no background check, require personal assembly, and are often the result of a

 8 private-party sale. Furthermore, I know from my training and experience that Ghost Guns are often

 9 purchased by criminals in order to evade criminal history checks normally required at the time of

10 purchase. Furthermore, RAMOS is an illegal alien so he is prohibited from owning a firearm.

11           19.      During the execution of the search, agents accessed the backpack that RAMOS had with

12 him in the bathroom at the time of his arrest. Inside the backpack agents identified numerous types of

13 narcotics to include fentanyl, methamphetamine, crack-cocaine, and fraudulent pills. Regarding

14 fentanyl, there were several clear bags of the substance that were colored white, green, and pink. I know

15 from my training and experience that fentanyl can be produced in different ways in order to be utilized

16 in different methods (e.g. smoking, injection, or inhaled). Agents seized approximately 382.8 grams of

17 different colored powdery substances that presumptively tested positive for the properties of fentanyl 1.

18 Additionally, agents seized approximately 240.6 grams of a crystalline substance that presumptively

19 tested positive for the properties of methamphetamine.

20           I declare under penalty of perjury under the laws of the United States that the forgoing is true and

21 accurate to the best of my knowledge.

22 Executed this 22nd day of December, in San Francisco, California.

23
                                                                            /s/ Jon Clemens
24                                                                          JON CLEMENS
                                                                            Special Agent
25
                                                                            Federal Bureau of Investigation
26
             1
27               The brown plastic bag could not be tested due to dangers of the color with respect to fires caused by use of the
     Trunarc handheld ramen spectrometer narcotics analyzer. However, I know from my experience that brown-colored fentanyl
     is often sold by narcotics traffickers.
28
     3:20-MJ-71799 MAG
     GOVT MOTION TO REVOKE RELEASE ORDER
     AND ORDER DEFENDANT DETAINED.                            6
